Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed after non-final office action on January 22, 2021 is acknowledged and entered.  Claim 1 was amended and claims 1-12 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL previously. Claims 1-12 are
examined on the merits of this office action.
*After further review, a second Non-final follows due to the new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph lack of enablement.


Withdrawn Objections/Rejections
The rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Averback (US20180064785 A1) is withdrawn in view of a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The rejection of Claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15938920 (reference application) in view of Averback (US20180064785 A1) is withdrawn in view of a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The rejection of Claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10532081 in view of in view of Averback (US20180064785 A1) is withdrawn in view of a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


The rejection of Claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 10172910 in view of Averback (US20180064785 A1) is withdrawn in view of a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The rejection of Claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/410658 (reference application) in view of Averback (US20180064785 A1) is withdrawn in view of a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

*Please note that Applicant’s arguments regarding the above rejections are moot in light of withdrawal of the above rejections due to a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16410639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the symptoms of mammals having LUTS and do not have BPH comprising administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain FT.”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 16410639 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) (which is comprises SEQ ID NO:1) in treating Lower Urinary Tract Symptoms (LUTS), comprising first administering a composition comprising FT to a patient in need thereof; and subsequently administering a composition comprising FT to the patient at least more than one year after the first administration” (see claim 1). Co-pending AN 16/410639 further claims “The method of claim 1, further comprising administration of FT and a pharmaceutically acceptable carrier” (see claim 2); wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 4); and administering more than once (see claim 5).  Co-pending AN 16410639 does not claim that the patient population has BPH thus encompassing any patients having LUTS (with or without BPH). Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicants argue that “’639 claim do not recite the same method as recited by the instant claims because ‘639 claims required that FT be administered at least twice.  Applicant request that the present claims would not be obvious over the ‘639 application”.

Response to Applicant’s Arguments
Applicant’s arguments have been fully considered and not found persuasive.  As stated above, Co-pending AN 16410639 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) in treating Lower Urinary Tract Symptoms (LUTS), comprising first administering a composition Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16410639 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


New Rejections
Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating obstructive voiding and/or irritative storage symptoms in patients that have LUTS and BPH does not reasonably provide enablement for treatment of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of the claims

The claims are drawn “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having Lower Urinary Tract Symptoms (LUTS) comprising: (i) identifying mammals having LUTS that do not also have benign prostatic hyperplasia (BPH); and (ii) administering to the mammal having LUTS but not BPH a therapeutically effective amount of SEQ ID NO. 1 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu), wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain SEQ ID NO. 1” (see claim 1).  The claims encompass patients that have Lower Urinary Tract Symptoms but do not have BPH and the symptoms can be from anything but BPH.
	 
The State of the Prior Art and the predictability or unpredictability of the art
The art teaches that “Lower urinary tract symptoms (LUTS) is a term used to describe an array of symptoms affecting the control and quality of micturition in the lower urinary tract.  LUTS can affect both 
As stated above, LUTS occur in patients due to very different mechanisms of pathogenies which contribute to the unpredictability of using the instant peptide for treating LUTS independent of BPH given that the peptide of the instant claim is shown to reduce prostate size and hyperplasia.
  The lack of significant guidance from the present specification and/or prior art with regard to actual treatment of any subject with LUTS and not BPH makes practicing the claimed invention unpredictable.  

The Relative Skill of Those in the Art 
It is not of skill to those in the art to treat LUTS broadly with any one compound and different therapeutics are often used targeting the cause of LUTS (i.e. UTIs would be targeted with antibacterial agents).

Amount of Guidance
The guidance provided in the specification with respect to treating patients with LUTS and not BPH is non-existent.  However, guidance is provided regarding treating LUTS in patients with BPH.

The Presence or Absence of Working Examples
With regards to treatment of LUTS independent of BPH, the specification does not provide any examples.  The specification specifically states “This disclosure also is premised in part on the discovery that the use of FT (the peptide of the instant claims) either alone or in combination with an additional active agent capable of treating and/or killing unwanted cellular proliferations in mammals, provides an unexpected improvement in patients having obstructive voiding symptoms associated with LUTS” (see paragraph 0012).  The specification further states “In another embodiment, administering a composition comprising FT, either alone or in combination with at least one additional active agent capable of treating and/or killing unwanted cellular proliferations in mammals improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, 
Given that the claims encompass treating patients with LUTS independent BPH which there are many different causes with  different pathological mechanisms (see above art), the predictability of using the instant peptides (which are shown to treat LUTS with BPH and targeting cellular proliferation, which is present with BPH) for treatment of all patients with LUTS and not BPH is unpredictable.  

The Quantity of Experimentation Necessary  

Considering the factors above (lack of predictability in the art with regards to treating LUTS broadly given the various mechanisms involved and the fact that Applicant has shown only treating BPH patients and specifically targeting cellular proliferation), the skilled artisan would be burdened with undue experimentation in determining if the peptide of the instant invention would be effective at treating LUTS in any patient that does not have BPH. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654